4:20-bk-12612 Doc#: 23 Filed: 10/14/20 Entered: 10/14/20 15:52:36 Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

 In re::      MUELLER, IVOR                      )           Case No. 4:20-bk-12612-J
                                                 )
                 Debtor.                         )           Chapter 7

                                            ORDER

           On this day is presented the Motion for Continuance of a hearing in this matter set

 for October 20, 2020. From said motion, statement of counsel and other matters before the

 Court, the Court finds that said motion should be granted.

           IT IS THEREFORE CONSIDERED, ORDERED AND ADJUDGED that the

 hearing in this matter on the objection to exemptions (Doc. No. 15) and response thereto

 (Doc. No. 18) presently set for October 20, 2020 is continued. A separate docket entry

 continuing the hearings to a date certain will ______________________________
                                                be entered.
                                                Phyllis M. Jones
                                                UNITED STATES BANKRUPTCY JUDGE

                                                     Phyllis M. Jones
                                                  United_________________________
                                                DATE:    States Bankruptcy Judge
                                                     Dated: 10/14/2020
 Approved:

 /s/ Renee S. Williams___________________
 Renee S. Williams


 /s/ Mickey Lynn Stevens____________________
 Mickey Lynn Stevens
